DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant has argued that the previously cited art fails to provide for the new claim limitations. These limitations are provided for in the following action.
Applicant has argued that the reference numerals "400”, “560”, and "570" as meant to designate the collet, the collet face, and segments respectively, however while that may be disclosed in the specification the drawings do not make such a distinction as only having a line from each number to the same drawing feature. It would be suggested that element 400 should not have a line crossing inside the line of the collet but a arrow designating the entire feature as the general collet 400, and similar for numeral 570 such as in 37 C.F.R. 184(r) (1)-(3).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "400”, “560”, and "570" have both been used to designate the same portion of the collet face.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the mortar lip caliber" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This limitation will be treated as if depending from claim 4 which would appear to be the intended claim dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelgany et al. (US 2010/0291507 A1) in view of Auderset et al. (US 2009/0246733 A1).
Regarding claims 1-3, Abdelgany discloses an adaptor (Fig. 5 element 10/14) for angularly adjusting a structure (Fig. 5 elements 20/55) on an anchor mounted on a biological base (Fig. 5 element 10/80); having an adaptor body (Fig. 3 element 16) extending between a fitment end (Fig. 3 portion of element 16 connecting to element 18) and a perch (Fig. 3 flat top of element 16) , the fitment end having a fitment extending from the end (Fig. 3 narrowing of element 16 to 18), a mortar extending away and integrally formed with the fitment, the mortar having a spherical face (Fig. 3 element 14) to terminated with a mortar lip (Fig. 3 inner diameter lip of element 14 ) at the perch, 
a collet that is shrinkable and rotatable to the mortar face and the collet having a face (Figs. 4/5 element 28, paragraph [0031] lines 1-7 disclosing the flanges 30 making up the collet face 28 being too large to freely remove from the mortar and also the collet must be inserted into the mortar and show in cross section where the widest part of element 28 being smaller than the opening of in element 14 and that the collet flanges are bendable in paragraph [0011] lines 8-10, thereby requiring the bendable flanges to compress inward when being inserted and thus have a face that shrinks) , a collet hole (Fig. 5 element 28 having a hole filled with element 40) extending from a collet head to a collet tail (Fig. 5 element 28 having opposite ends being  a head and tail), 

and a collet bolt threaded into the collet hole such that when the collet bolt is insertable in the collet hole the collet face is avoided from getting shrunk and thereby adjustably mounting a structure onto the adaptor bearing against the perch (Fig. 5 element 40 preventing element 28 from shrinking, paragraph [0036] all disclosing the bolt 40 actually expanding the collet and securing the angle of the adaptor).
Abdelgany discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the collet is resilient deformable.
Auderset discloses an adapter for angularly adjusting structure on an anchor to be mounted on a biological base (title and abstract, anchor that pivots) with an adaptor body extending between a 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shrinkable collet being resilient as taught by Auderset into the material of the shrinkable collet as taught by Abdelgany for the purpose of providing a shrinkable collet that would provide for the collet to be readily inserted into a mortar recess as taught by Auderset (paragraph [0033] lines 1-4) which would ensure the collet would remain in the mortar. 
Regarding claim 2, Abdelgany further discloses where the shrinkable collet has collet segments separated by a plurality of collet slits extending inwardly and merging towards the collet hole (Fig. 6a/b elements 30a).
Regarding claim 3, Abdelgany further discloses where the plurality of collet segments would shrink when pressure is applied upon them (paragraph [0031] lines 1-7 flanges 30 being too large to free remove from the mortar and also must be inserted thus providing the compression of the collet to a shrunken state that expands back to an unshrunk state when within the mortar).

Regarding claim 5, Abdelgany further discloses where the mortar lip has a caliber/diameter smaller than the collet free/unshrunk caliber/diameter so that it locks the collet in the free/unshrunken state into/onto the mortar (Fig. 5 showing element 28 inside element 14 thus the collet must have been at a smaller diameter to fit within the mortar lip, paragraph [0031] lines 1-7 disclosing the collet body 28 is inserted into and engaging with the mortar element 14).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelgany et al. (US 2010/0291507 A1) in view of Auderset et al. (US 2009/0246733 A1) combined above and further in view of Kownacki et al. (US 5,302,125).
Abdelgany/Auderset discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the collet further has a tail ring extending away from the collet segments through a relief recess about the collet and at the tail.
However Kownacki discloses a dental implant with a mortar (Fig.  element 14) with a collet (Fig. 1 element 16), having segments separated by a plurality of collet slits (Fig. 2a elements 42) and a tail ring extending away from the collet segments through a relief axis at the tail Fig. 1 element 46). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tail ring extending through a relief axis at a tail of the collet as taught by Kownacki into the collet as taught by Abdelgany/Auderset for the purpose of providing additional relief that enhances flexibility to collet segments/fingers as taught by Kownacki . 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelgany et al. (US 2010/0291507 A1) in view of Auderset et al. (US 2009/0246733 A1) combined above and further in view of Berger et al. (WO 2016/139671 A1).
Regarding claims 7 and 8, Abdelgany/Auderset discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the mortar further has a centrally disposed mortar bore extending away from the spherical mortar face towards the fitment and is configured to receive a fitment bolt to tighten the adaptor on to an underlying surface as recited in claim 7, nor the combination of a separate anchor/implant and adaptor/abutment where the anchor/implant is connected to the adaptor/abutment, the anchor/implant having a socket with a socket floor extending longitudinally and rearward away from an anchor/implant head through an anchor/implant body and a threaded bore extending longitudinally and rearward away from the socket floor where the fitment adaptor/abutment is attachable to the socket via a fitment bolt as per claim 8.
However, Berger further discloses a and adaptor body (Fig. 1b element 22) with a fitment end (Fig. 1b element 34) and a mortar face (Fig. 1b element 30) and the mortar further has a centrally disposed mortar bore extending away from the spherical mortar face towards the fitment and is configured to receive a fitment bolt to tighten the adaptor on to an underlying surface (Fig. 4 element 124 being a bore receiving a fitment bolt element 170) as well as an anchor connected to the adaptor and the anchor has a socket having a socket floor extending longitudinally and rearward away from an anchor head though the anchor body and a threaded bore extending longitudinally and rearward from the socket floor wherein the fitment of the adaptor is attachable to the socket of the anchor via the fitment bolt (Fig. 4 element 170 and the taper portion of 122 would attach to a socket and threaded bore as in figure 7a/b to element 328) and that it was known to one having ordinary skill in the art that 
As such where there are a number of choices available to a person of ordinary skill in the art to form an angular adjustment abutment either integral or non-integrally with an implant. Therefore, “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007). 
As Berger discloses that forming the mortar of Abdelgany/Auderset as a separate abutment adaptor to connect to an implant it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mortar to have had a centrally disposed mortar bore extending away from the spherical mortar face towards the fitment and for it to have been configured to receive a fitment bolt to tighten the adaptor on to an underlying surfaces as well as the anchor/implant having a socket with a socket floor extending longitudinally and rearward away from an anchor/implant head through an anchor/implant body and a threaded bore extending longitudinally and rearwardly away from the socket floor where the fitment adaptor/abutment is attachable to the socket via a fitment bolt taught by Berger into the lower end of the adaptor/fixture member and associated implant body as taught by Abdelgany/Auderset for the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	03/08/2021
/EDWARD MORAN/               Primary Examiner, Art Unit 3772